DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 9/26/22 is acknowledged.  The traversal is on the ground(s) that inventions I and II were not restricted in the first restriction and should be examined together.  This is not found persuasive because invention II has been amended to distinguish the method of manufacturing from the apparatus of invention I as set forth in the restriction requirement mailed on 7/26/22.
The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Applicant’s arguments, see remarks, filed 6/14/22, with respect to the rejection(s) of claims 1 and 8 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kabel (NL 9002602) whereby the organic jacket layer is interpreted as layer 5, the base layer is interpreted as layer 6 or 6 and 7, the electrically conductive layer as layer 8 as layer 6 melts together with layer 5 thus anticipating amended claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabel (NL 9002602).
In Re claim 1, ‘602 teaches an optical-electrical conductor assembly, comprising: an optical waveguide having an outer organic jacket layer (5 is polyethylene); and a functional layer system located on the outer organic jacket layer, the functional layer system comprises a base layer portion (6 or 6 and 7) and an electrically conductive layer (8) disposed as a coating on the base layer portion, the base layer portion consists of a single layer or a sequence of layers, the electrically conductive layer consists of a single layer or a sequence of layers, and wherein the base layer portion comprises a near-surface zone of the outer organic jacket layer, the near-surface zone having a property selected from a group consisting of an altered surface property, an altered surface energy, an increased number of oxygen radicals, a chemically altered surface property, and a physically altered surface property (6 melts together with 5, abstract of translation).



Claims 1 – 15, 18 and 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Setmire et al. (U.S. PG Pub. # 2017/0276869 A1).

In Re claim 1, ‘869 teaches an optical-electrical conductor assembly (fig. 1), comprising: an optical waveguide having an outer organic jacket layer (130 is teflon); and a functional layer system located on the outer organic jacket layer, the functional layer system comprises a base layer portion (interpreted as either 140 or 140 and 150 or 140 – 160) and an electrically conductive layer (interpreted as 150 or 160 or 170, respectively) disposed as a coating on the base layer portion, the base layer portion consists of a single layer or a sequence of layers, the electrically conductive layer consists of a single layer or a sequence of layers, and wherein the base layer portion comprises a near-surface zone of the outer organic jacket layer, the near-surface zone having a property selected from a group consisting of an altered surface property, an altered surface energy, an increased number of oxygen radicals, a chemically altered surface property, and a physically altered surface property (par. 0043).

In Re claim 2, ‘869 teaches an optically conductive core (110) having a refractive index that is greater than a refractive index of the outer organic jacket layer (pars. 0034 – 0035).

In Re claim 3, ‘869 teaches a cladding (120) surrounding the core, the cladding being disposed between the core and the outer organic jacket layer (fig. 1A).

In Re claim 4, ‘869 teaches an optically conductive core (110) having a refractive index that is greater than a refractive index of the cladding (pars. 0034 – 0035).
In Re claim 5, ‘869 teaches wherein the outer organic jacket layer comprises a material selected from a group consisting of polyamide (PA), polyimide (PI), polymethyl methacrylate (PMMA), wax, wax-like constituents, and alkylsilane (Teflon is waxy).

In Re claim 6, ‘869 teaches wherein the base layer portion is disposed on the outer organic jacket layer (fig. 1A), wherein the base layer portion comprises a material selected from a group consisting of an oxide, a boride, carbide, nitride, oxynitride, carbonitride, and a metal (metal, fig. 1A).

In Re claim 7, ‘869 teaches wherein the oxide is selected from a group consisting of SiO2, TiO2, AL213, SnO2, and HfO2, or wherein the metal is selected from a group consisting of Si, Ti, Mo, and Cr (titanium, par. 0043, 0050).

In Re claim 9, ‘869 teaches wherein the base layer portion has a thickness between 5 nm and 3000 nm (par. 0043) and/or wherein the electrically conductive layer has a thickness between 5 nm and 6000 nm and/or wherein the electrically conductive layer has a sheet resistance between 0.01 and 1000 ohms/sq.

In Re claim 10, ‘869 teaches wherein the base layer portion (140) and the electrically conductive layer (150) have an adhesion therebetween that is greater than an adhesion between the outer organic jacket layer (130) and another electrically conductive layer (160) disposed thereon (since 150 is electroplated to 140 and 130 and 160 do not adhere to one another).

In Re claim 11, ‘869 teaches wherein the base layer portion has at least one layer (gold is anti-oxidation, par. 0051) configured to inhibit diffusion of oxygen and/or to inhibit ions from acidic or alkaline solutions into the electrically conductive layer (160).

In Re claim 12, ‘869 teaches wherein the base layer portion has a thermal expansion coefficient that is between a thermal expansion coefficient of the outer organic jacket layer and a thermal expansion coefficient of the electrically conductive layer (the cited elements of ‘869 meet the claimed structural relationships of the instant application, thus the claimed characteristics are met by the cited elements of ‘869).

In Re claim 13, ‘869 teaches wherein the base layer portion (140, 150, 160) comprises the sequence of layers that have a respective coefficient of thermal expansion which increases or decreases according to the sequence of layers (140 is titanium, 150 is gold, and 160 is copper, and any two have different CTE thus increase or decrease in sequence).

In Re claim 14, ‘869 teaches wherein the electrically conductive layer further comprises another layer (160) disposed on the base layer portion, the another layer comprises a substance selected from a group consisting of titanium, silicon, aluminum, gold, silver, molybdenum, tungsten, zirconium, and an alloy thereof with an element selected from a group consisting of Ni, Zn, Y, Sn, and Ge (par. 0052).
In Re claim 15, ‘869 teaches wherein the functional layer system comprises a barrier layer (180 ) disposed on the electrically conductive layer, wherein the barrier layer consists of a single layer or a sequence of layers, and wherein the barrier layer is configured to inhibit diffusion of oxygen and/or inhibit diffusion ions from acidic or alkaline solutions into the electrically conductive layer (par. 0046, gold).

In Re claim 18, ‘869 the patentability of an apparatus depends only on the claimed structural limitations.  ‘869 teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the ‘869 device does not possess these functional characteristics.  See MPEP 2112.01.

	In Re claim 20, ‘869 teaches an optical-electrical conductor assembly, comprising: an optical waveguide having an outer organic jacket layer (130, teflon); a functional layer system located on the outer organic jacket layer, the functional layer system comprises a base layer portion (140 or 140 and 150 or 140 – 160) and an electrically conductive layer (150, 160 or 170, respectively) disposed as a coating on the base layer portion, the base layer portion consists of a single layer or a sequence of layers, the electrically conductive layer consists of a single layer or a sequence of layers; and a barrier layer (180) disposed on the electrically conductive layer, wherein the barrier layer is a single layer or a sequence of layers, and wherein the barrier layer is configured to inhibit diffusion of oxygen and/or inhibit diffusion of ions from acidic or alkaline solutions into the electrically conductive layer (gold, par. 0046).

In Re claim 8, ‘869 teaches wherein the base layer portion comprises a near-surface zone of the outer organic jacket layer, the near-surface zone having a property selected from a group consisting of an altered surface property, an altered surface energy, an increased number of oxygen radicals, a chemically altered surface property, and a physically altered surface property (par. 0043).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kabel (NL 9002602).
 	‘602 teaches the assembly of claim 15, and adding an additional protective layer (par. 0053), but is silent to wherein the barrier layer has at least one layer with a hardness of at least 800 HV in compliance with the DIN EN ISO 14577-4:2007-8 test standard; or wherein the barrier layer comprises a layer disposed on the electrically conductive layer, wherein the barrier layer comprises a material selected from a group consisting of a nitride, an oxide, a carbide, boride, oxynitride, carbonitride, and a ternary system thereof, wherein the nitride is selected from a group consisting of Si3N4, BN, AlN, TiN, AlSiN, SiON, SiAlON, and any alloy thereof, wherein the oxide is selected from a group consisting of Si, Al, Ti, Zr, Zn, Sn, Ta, Nb, Y, TiO2, and SiO2.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a material such as silica, which has a hardness of at least 800 HV, coated around the outermost layer of the cable of ‘869 so as to adequately protect the cable thus making a more robust optical cable. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an oxide such as silicon oxy nitride as an additional protective layer as it reduces hydrogen permeation thus allowing the cable of ‘869 to be usable in harsh environments thus creating a more robust optical cable. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874